



EXHIBIT 10.1        








EMPLOYMENT OFFER LETTER




March 16, 2017


Jason Peterson
55 West 25th Street, 36C
New York, NY 10010


Dear Jason,


EPAM Systems, Inc. (“EPAM”) is pleased to extend this offer of employment to you
on the terms described below. We are confident that your skills and background
will be a valuable asset to EPAM and we truly look forward to having you part of
the EPAM team!


role


You will join EPAM in a full-time position as our Chief Financial Officer,
following a transition period as set forth below, during which you will serve as
Senior Director - Finance, working with our current Chief Financial Officer,
Anthony Conte. You will report to Arkadiy Dobkin, CEO & President, subject to
satisfying all of the conditions of employment set forth in this letter.


Your location of employment is within the United States with EPAM Systems, Inc.,
primarily at EPAM’s office in Newtown, PA. You may be expected to travel from
time to time to various locations where EPAM currently has or may in the future
have operations. Your expenses relating to such travel are reimbursable to you
by EPAM, subject to the terms and requirements of EPAM’s policies regarding such
reimbursement.


Start Date


Your start date will be April 5, 2017 (your “Start Date”). For a transitional
period, you will support our current Chief Financial Officer, Anthony Conte, and
you will assume the position of Chief Financial Officer following the filing of
our 10-Q for the quarter ending March 31, 2017 which is expected to be on or
before May 15, 2017.


Compensation and Employee Benefits


You will be paid a gross annual salary of $350,000.00, subject to adjustment by
EPAM from time to time. Your salary will be paid in installments in accordance
with the Company’s pay periods (currently bi-monthly on the 15th and the last
day of the month according to our payroll schedule).


You will be eligible to participate in EPAM’s Insurance Benefits in accordance
with EPAM’s policies. Information concerning employee coverage information and
payroll contributions can be found in the Employee Benefits Booklet, included
with your employment packet at the time of hire.


Bonus Program


As an EPAM employee, you are eligible to participate in EPAM’s annual bonus
program. You will have a target bonus of $200,000.00. Any bonus awarded to you
will depend on individual performance and EPAM’s achievement of corporate
objectives, among other things. Specific individual performance objectives and
other criteria will be established in approximately the first 60 days of your
employment with EPAM. Awards under EPAM’s annual bonus program are not
guaranteed, are discretionary and contingent on EPAM’s company performance and
any other considerations determined by EPAM (including individual performance).
Any such awards are also subject to approval by EPAM’s Compensation Committee of
the Board of Directors and your continued employment in good standing at the
time your bonus is announced to you. Bonus awards are currently determined and
paid toward the end of the first quarter (typically March) for the prior fiscal
year. EPAM’s fiscal year currently runs from January 1st through December 31st.





--------------------------------------------------------------------------------







INITIAL EQUITY GRANT


Provided that you remain an employee of EPAM in good standing at the time, you
will be awarded an “Initial Equity Grant” with a dollar value of $600,000.00, of
which $300,000.00 will be in restricted stock units (“RSUs”) and $300,000.00 in
stock options (with the number of shares underlying the RSUs based on the stock
price on the grant date the number of shares underlying the options determined
using Black-Scholes valuation methodology on the grant date) on your Start Date.
Such grant will be under the terms of the EPAM Systems, Inc. 2015 Long Term
Incentive Plan (the “LTIP”) and subject to you signing EPAM’s Award Agreement.
The Initial Equity Grant awarded to you per this paragraph will vest in four
equal tranches of 25% over four years on each anniversary of the grant date (per
the terms of the LTIP) and the exercise price per share for stock options will
be the Fair Market Value (as defined in the LTIP) of a share on the grant date.


Company Annual Equity Awards


You will be eligible for annual equity awards in form and value in line with
similarly leveled EPAM personnel, with a target annual dollar value of
$700,000.00 at grant date. Your first annual equity grant will be made on or
about the same date as your Initial Equity Grant. Equity awards under the LTIP
are subject to vesting in four equal tranches of 25% over four years on each
anniversary of the grant date, and Fair Market Value is determined as defined in
the LTIP. Subsequent annual equity awards are currently determined and awarded
around the end of the first quarter (typically March) of EPAM’s then-current
fiscal year, are discretionary, and are subject to approval of EPAM’s Board of
Directors and/or Compensation Committee approval and your signing EPAM’s
standard award agreement.


Withholding Taxes


All forms of compensation referred to in this letter are subject to applicable
withholding and payroll taxes.


Medical Benefits


EPAM offers employees and immediate family members medical, dental and vision
coverage, for which you will be eligible as of the Start Date. EPAM offers two
medical plans from which to choose: a standard HMO plan which offers “in-network
benefits” and a PPO plan which offers both “in-” and “out-of-network benefits”
for more flexibility. Dental and Vision coverages are provided through separate
carriers.


Life Insurance & Disability Benefits


Beginning with your first day of employment, EPAM will provide you with Life
Insurance, AD&D and Short/Long Term Disability benefit plans, at no additional
cost to you.


401(k) Plan


Currently EPAM offers a 401(k) plan administered by Fidelity Investments, which
you are eligible to participate in immediately upon becoming an employee. The
plan has an automatic enrollment feature, which will automatically enroll you
starting at a 3% deferral rate to be invested in a target date fund based on
your birthdate. For each year that an automatically enrolled employee stays in
the plan, the deferral rate goes up 1%, to a maximum of 6%. At any time you may
override the automatic enrollment feature by manually enrolling on the Fidelity
portal and changing your deferral percentage and/or your investment allocations.
If you chose to opt out of the plan, you must still go through the same
enrollment process and then set your deferral rate to 0%.


EPAM provides 100% match on your contribution of up to 2% of your compensation.
You are always 100% vested in your 401(k) plan contributions and your rollover
contributions, plus any earnings they generate. Employer contributions to the
401(k), plus any earnings they generate, are vested as follows:


Years of Service                                  Vesting Percentage
Less than 2 years                                             0%
2 or more years of US employment               100%


Paid Time OfF







--------------------------------------------------------------------------------





You will be eligible for 20 (twenty) vacation days annually, in accordance with
EPAM’s policy. Based on your date of hire, these vacation days will be prorated
paid time off for 2017. In addition, you are eligible for seven (7) sick days
and one (1) personal day per year. The sick days may not be used as planned
vacation, but rather used in the event of illness. Additionally, EPAM recognizes
nine (9) paid holidays throughout the year.


Contingencies


All employment offers are conditional upon the verification of your credentials,
references, and employment eligibility and the completion of any necessary
medical, background, and reference checks, when required. In addition, your
employment will be subject to the following contingencies:


•
Signing of EPAM’s Confidential Assignment, Noncompete And Nonsolicitation
Agreement which are attached hereto and are to be returned with the signed offer
letter

•
Providing legal proof of your identity and authorization to work in the United
States and

•
Completion of EPAM’s Code of Conduct Certification.



Employment Eligibility


To comply with immigration laws, you must provide EPAM with evidence of your
identity and eligibility for employment in the United States no later than three
(3) business days after your date of hire. If you are in visa status, you also
must provide new or renewed evidence of your eligibility for employment
immediately prior to or upon expiration of your visa authorization.


At-Will Employment


Employment with EPAM is for no specific period of time. Consistent with
Pennsylvania state law, your employment will be “at-will” at all times. This
means that each of you and EPAM have the right to terminate your employment at
any time for any reason, with or without cause.  Although your job duties,
title, compensation and benefits, as well as EPAM personnel policies and
procedures, may change from time to time, the “at will” nature of your
employment may only be changed in a written agreement signed by you and EPAM’s
CEO.


Notwithstanding the forgoing, if, at any time between your Start Date and the
two (2) year anniversary of your Start Date, your employment is terminated
without “Cause” or for “Good Reason” (both as defined in Section 5(b) and 5(c)
of the 2015 Long Term Incentive Plan-Form of Senior Management Restricted Stock
Unit Award Agreement), you will be entitled to twelve (12) months’ base salary,


payable in installments over twelve (12) months on the payroll schedule
applicable to continuing
employees, and you shall become vested in 50% of your then outstanding, unvested
equity awards as of the date of your termination, but such awards will otherwise
remain subject to the terms of any award agreement associated with such equity
award. You will be subject to a standard release of claims and applicable
covenants, which will include a one-year non-compete and non-solicit.


It is intended that the provisions of this offer letter comply with Section 409A
of the Internal Revenue Code of 1986, as amended, and the regulations and
guidance issued thereunder (collectively, “Code Section 409A”), or be exempt
therefrom, and all provisions of this offer letter shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Code Section 409A. To the extent permissible under Code Section 409A, any series
of installment payments under this offer letter shall be treated as a right to a
series of separate payments. You further agree that if EPAM reasonably
determines that your receipt of payments or benefits pursuant to this offer
letter would cause you to incur liability for additional tax under Code Section
409A, EPAM may, in its discretion, suspend such payments or benefits until the
end of the six-month period following termination of your employment.


Entire Agreement


By signing this letter, you confirm to EPAM that you are under no contractual or
other legal obligation that would prohibit you from performing your duties with
EPAM. Please sign and date both the enclosed duplicate original of this letter
and EPAM’s Confidential Assignment, Noncompete And Nonsolicitation Agreement and
return them to Marina Maizet at marina_maizet@epam.com. This letter along with
the enclosed agreement sets forth the terms of your employment and supersedes
any prior written or oral representation or agreements. This employment offer is
valid for 5 days from the date of this letter.







--------------------------------------------------------------------------------





We look forward to having you join the EPAM family on April 18, and I personally
look forward to working with you Jason!




Sincerely,
EPAM Systems, Inc.


/s/ Larry Solomon




Larry Solomon,
SVP, Chief People Officer






AGREED TO:
EMPLOYEE:
 


By: /s/ Jason Peterson


Date: 03/16/17
 
 
 












